 1

 2

 3                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

 4
                                                                     Jun 15, 2021
 5
                         UNITED STATES DISTRICT COURT
                                                                         SEAN F. MCAVOY, CLERK




 6                      EASTERN DISTRICT OF WASHINGTON

 7    UNITED STATES OF AMERICA,
                                                   NO: 09-CR-00116-RHW-1
 8                              Plaintiff,
            v.                                     ORDER GRANTING MOTION TO
 9                                                 CONTINUE REVOCATION
      EDDIE RAY HALL,                              HEARING
10
                                Defendant.         (ECF No. 298)
11

12         Before the Court is Defendant’s Motion to Continue Revocation Hearing.

13   ECF No. 298. The Court will GRANT the motion. The Revocation of Supervised

14   Release Hearing set for July 23, 2021 at 10:00 a.m. is STRICKEN. Upon the

15   request of counsel or the U.S. Probation Office, the Court will reschedule the

16   hearing.

17         Accordingly, IT IS HEREBY ORDERED:

18         1. Defendant’s Motion to Continue Revocation Hearing, ECF No. 298, is

19   GRANTED.

20




     Order Granting Motion to Continue Revocation Hearing ~ 1
 1         2. The Revocation of Supervised Release Hearing set on July 23, 2021 is

 2   STRICKEN.

 3         The District Court Clerk is directed to enter this Order and provide copies to

 4   counsel and U.S. Probation Office.

 5         DATED this 15th day of June, 2021.

 6

 7

 8                                                 s/ Robert H. Whaley
                                                 ROBERT H. WHALEY
 9                                        Senior United States District Court Judge

10

11

12

13

14

15

16

17

18

19

20




     Order Granting Motion to Continue Revocation Hearing ~ 2
